Citation Nr: 1455410	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral hemorrhage, to include abnormal voice and left upper and lower extremity weakness.
 
2.  Entitlement to service connection for a low back disorder and pain in the waist.
 
3.  Entitlement to service connection for a fractured pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction of the Veteran's case is currently with the VA RO in Los Angeles, California.

In August 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board issued a decision denying this appeal in July 2013.  In October 2014, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR noted that the Board remanded these issues in February 2013 and that the Board (in its July 2013 decision) failed to address whether the RO substantially complied with those remand instructions.  Specifically, the parties to the JMR noted that the Board instructed the RO to afford the Veteran VA examinations "performed by a neurologist/neurosurgeon and orthopedist or other physicians with appropriate expertise" to determine the etiology of any residuals of a cerebral hemorrhage, and low back and pelvic disorders, found to be present.  The Veteran argued that the examinations were conducted by a physician's assistant and a physician's assistant, certified.  Consequently, the RO did not comply with the Board's remand directives.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the issues must be remanded.

Additionally, the Veteran pointed out that the examiner that conducted the orthopedic examination noted that an "apparent long standing malpositioning of the feet with external rotation that appears to date back to the parachute landing fall injury with reported pelvic fracture where vet states he had a limp and to compensate developed his current stance where both feet face outwards.  This positioning may contribute to gait instability directly based on feet positioning and indirectly by stress to the sacroiliac joints."  The examiner then found that "if we are to consider gait as a cause of this Veteran's current back condition, then we need to consider that he had multiple causes for this with only one of them being the pelvic fracture."  The Veteran noted that the examiner appears to allow for the possibility that that the Veteran's pelvic fracture was one of many causes of his gait and consequently, his back disability.  However, the examiner failed to provide a reason as to why the pelvic fracture was not the cause of his gait disorder. 

The Board finds that, pursuant to the JMR, the Veteran is entitled to new VA examinations in order to comply with February 2013 Board Remand.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded VA examinations performed by a neurologist/neurosurgeon and orthopedist for the purpose of determining the etiology of any residuals of a cerebral hemorrhage, and low back and pelvic disorders, found to be present.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be performed, and all clinical findings reported in detail. 

a.  For any cerebrovascular hemorrhage residuals, low back, or pelvic, disorder diagnosed, the examining physician is requested to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder had its clinical onset during the Veteran's period of service, or is it otherwise related to such period of service, including the findings noted in the Veteran's service treatment records (including the Veteran's complaints of headaches in October 1999 and February 2000, the December 2000 records of a parachute landing fall, and the May 2001 complaints of back pain). 

b.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Moreover, all opinions and conclusions expressed must be supported by a complete rationale. The examiner(s) should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran, to include his competent reports of symptomatology during and after service. 

2.  After completion of the above, review the expanded record and readjudicate the issues of entitlement to service connection for residuals of a cerebral hemorrhage, a low back disorder, and a fractured pelvis.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




